Citation Nr: 1214051	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left shoulder tension.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a cognitive disorder and neurotoxicity due to solvent exposure.  

4.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to June 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On appeal, in a May 2011 decision, the Board adjudicated various claims, including denying the Veteran's claim for service connection for a left shoulder disorder.  In addition, the Board remanded for further development the following claims: entitlement to service connection for bilateral hearing loss, entitlement to service connection for a cognitive disorder and neurotoxicity due to solvent exposure, and entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  

The Veteran appealed those claims denied by the Board to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  In an October 2011 order the Court vacated that part of the Board's decision which denied service connection for a left shoulder lesion and remanded that claim pursuant to a Joint Motion for Partial Remand ("JMR") agreed to by the parties.  The Court order also dismissed the Veteran's other appealed claims as the parties indicated in the JMR that he no longer wished to pursue his appeal of those issues.  On November 22, 2011, a letter was sent to the Veteran and his attorney in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In February 2012, the Veteran's attorney submitted a response form noting that there was no additional evidence to submit and requesting that the Board proceed with adjudication of the claim.

Therefore, in this appeal the Board has jurisdiction over the remanded issue of service connection for a left shoulder disability addressed by the JMR as well as the issues previously remanded to the RO.  Those issues have been developed pursuant to the Board's May 2011 decision and remand and are ready now for readjudication.  

The issue of entitlement to service connection for left shoulder tension is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current bilateral hearing loss disability as defined by VA regulations.  

2.  The evidence of record does not show that the Veteran has a current cognitive disorder and neurotoxicity disability.  

3.  The Veteran has been awarded a compensable rating for at least one service-connected disability for the entire period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for service connection for a cognitive disorder and neurotoxicity due to solvent exposure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The criteria for a 10 percent rating based on multiple noncompensable service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in September 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the September 2008 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled in this case as service treatment records were requested or obtained and the Veteran was provided with VA examinations of his claims.  The Board finds that the available medical evidence is sufficient for an adequate determination of the claims decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

The Board notes that the Veteran was not provided with notice regarding how to substantiate his claim for a compensable rating based on multiple non-compensable service-connected disabilities.  However, the notice and duty to assist provisions are not applicable to a claim where it cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts of this issue, and as the Board has denied this claim as a matter of law, the legal provisions regarding the duty to notify and to assist are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, in order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss as a result of his military service.  He contends that he suffered hearing loss during service because of his exposure to noise while working near jet engines.  

Hearing loss is a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley, 5 Vet. App. at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

The Veteran's DD Form 214 is negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.  It was also noted that his military occupational specialty for most of his period of active duty was as an aircraft fuel systems craftsman.  

Service treatment records (STRs) show that the Veteran complained of hearing loss during military service and experienced a decrease in hearing at different times.  Significantly, audiological examination reports dated in October 2000, December 2002, and June 2005 show hearing loss for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  

Audiogram findings on his May 2000 enlistment examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
20
20
LEFT
       15
10
25
30
20

Audiogram findings on a second May 2000 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
20
20
LEFT
       15
10
25
30
20

Audiogram findings on a third May 2000 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
10
LEFT
       10
10
15
25
15

Audiogram findings in an early October 2000 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
45
40
LEFT
       20
20
35
45
35

Audiogram findings in a late October 2000 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
       15
15
20
25
20

Audiogram findings on a December 2001 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
35
30
LEFT
       15
15
25
35
30

Audiogram findings on a December 2002 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
40
LEFT
       15
20
25
40
30

Audiogram findings on a May 2004 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
30
25
LEFT
         10
10
15
35
25

Audiogram findings on a June 2005 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
20
LEFT
       15
10
30
40
30

Audiogram findings on an October 2006 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
20
LEFT
         5
10
20
30
20

Audiogram findings on a June 2007 examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
30
30
LEFT
       15
15
20
35
15

Post-service, the Veteran was afforded a VA audiological examination in September 2008.  He complained of a history of gradual-onset hearing difficulties in both ears since 2001.  He said that he had difficulty hearing telephones, sermons, and listening in crowds and with background noise.  He also reported a significant eight-year history of military noise exposure, but with the benefit of wearing hearing protection.  In service he was an aircraft fuel system repairman with exposure to engines and aircraft.  Post-service, the Veteran worked at the municipal airport and wore hearing protection.  He also admitted recreational hunting with the use of hearing protection.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
20
LEFT
       20
25
30
35
25

Speech recognition scores on the Maryland CNC Word List were 94 percent for the right ear and 96 percent for the left ear.  Diagnosis was normal hearing in the right ear with some mild sensorineural hearing loss in the left ear at 3000 Hz and 4000 Hz, which then returned to normal.  The VA audiologist reported that no significant permanent hearing threshold shift was noted during service, that the Veteran's hearing could be considered normal for adjudication purposes, and that any hearing loss was not likely due to acoustic trauma in service.  

In his June 2009 Notice of Disagreement the Veteran's attorney argued that the Veteran should be afforded a new VA audiological examination given that results of the September 2008 VA audiological examination were close to those necessary to grant service connection under VA regulations.  Given the multiple findings of hearing loss during military service and the decreased hearing loss noted in September 2008, on remand the Board afforded the Veteran another VA audiological examination.  

The Veteran underwent another VA audiological examination in October 2011.  He told the examiner that in service he worked for eight years as an aircraft fueler and encountered daily aircraft noise with the use of hearing protection.  He denied occupational noise exposure and conceded occasional recreational noise exposure when hunting with hearing protection.  He complained that his hearing loss led him to ask people to repeat themselves and impacted his daily life and ability to work.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
15
LEFT
       10
15
15
25
25

Speech recognition scores on the Maryland CNC Word List were 100 percent in both the Veteran's left and right ears.  The VA examiner diagnosed normal hearing in both the left and the right ear.  He also reported that when the results of this examination are compared with those reported on the Veteran's enlistment examination and an in-service examination dated in June 2007, no significant decrease in hearing sensitivity is noted.  He stated that this documented absence of hearing loss indicated that hearing loss was not present and was not caused by or a result of in-service noise exposure.  The VA examiner also found that any hearing loss that may have been present during service was considered temporary given the Veteran's return to normal hearing sensitivity.  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Hearing loss is only considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

Although there is evidence of exposure to acoustic trauma during service, all of the available post-service medical evidence, including audiometric testing, demonstrates that the required level of bilateral hearing loss as required by regulation to constitute a disability is not present.  The October 2008 and October 2011 VA audiological examinations clearly show that the Veteran does not currently meet the criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  See Degmetich, 104 F.3d at 133; McClain, 21 Vet. App. at 312.  Therefore, service connection for a bilateral hearing loss is not warranted.  

Cognitive Disorder and Neurotoxicity

The Veteran seeks service connection for a cognitive disorder and for neurotoxicity due to solvent exposure.  He contends that he was exposed to solvents as an aircraft fuel systems craftsman in service and that he was discharged from active service and placed on the temporary disability retirement list due to cognitive impairment.  

STRs, particularly neurological reports dated in September 2007, November 2007, February 2008, and June 2008, show that the Veteran was evaluated for neurotoxicity due to solvent exposure with resulting headaches and memory loss.  (The Board notes that the Veteran has been service-connected for tension headaches.)  These reports noted that the Veteran had extensive exposure to jet fuel and chemicals and had some trouble with memory problems.  

Multiple service treatment records from May 2007 onwards noted the Veteran was evaluated for life skills and neuropsychology and that his learning was thought to be below average.  A July 2007 evaluation by a licensed clinical psychologist diagnosed a cognitive disorder not otherwise specified and recommended further study.  

The November 2007 private neurological report noted that while appropriate precautions were taken and solvent levels were below prescribed levels, the Veteran developed symptoms of neurotoxicity consistent with solvent exposure during his seven years of cleaning, inspecting, and repairing airplane fuel systems.  The private neurologist opined that most likely the Veteran's pre-existing rhinitis enhanced absorption of the chemicals.  She stated that it was important that he not return to his previous job.  A February 2008 record noted that the Veteran had an office job now and was unable to return to his previous job working a fuel cell.  

A March 2008 Medical Board found that cognitive impairment of uncertain etiology and a possible demyelinating lesion had been incurred during active service and were not pre-existing conditions.  A May 2008 Physical Evaluation Board found that cognitive impairment made the Veteran unfit for duty.  His May 2008 discharge examination noted that the Veteran underwent a Medical Evaluation Board for cognitive dysfunction thought to be secondary to demyelinating process vs. chemical fuel exposure, but that no definite diagnosis was obtained.  

Post-service, the Veteran was afforded a VA general examination in September 2008.  At that time the Veteran reported that he was exposed to neurotoxicity during service which caused headaches and memory loss.  Specifically, the Veteran reported that he was evaluated extensively by a neurologist and a neuro toxicologist who determined that his facial bones did not allow for a good seal on his respirator and caused him to suffer from neurotoxicity and subsequent cognitive disorders and headaches.  

Upon psychiatric examination in November 2008 it was noted that the Veteran was administered two brief screening exams.  As recounted in the Board's May 2011 remand, the first was the St. Louis University mental status examination (SLUMS) which screens for problems with memory, cognitive impairment, and dementia.  The Veteran scored a 24/30.  It was noted that 20 to 30 was the normal range and that the Veteran fell within the normal range.  He was also given the Montreal Cognitive Assessment (MOCA) which was designed as a rapid screening instrument for mild cognitive dysfunction.  The Veteran scored 24/30.  On this test, a 26/30 or above is considered normal.  Therefore, this screen indicated the possibility of mild cognitive impairment.  

The November 2008 VA examiner noted that the Veteran reported a problem with his memory for about five years.  He related that it was not worsening, but that he often had to refer to material to remember things at work.  He denied any medical problems that would cause memory loss.  He also denied any head trauma.  He did not present during the examination as having noticeable memory deficits.  He was a good historian, able to recall dates, places, and specific incidents.  His speech was fluent without pauses because of problems remembering.  He did not describe memory deficits as a great detriment or impairment to his functioning, although he described them as annoying.  At the time of the examination, the examiner indicated that it could not be determined that the Veteran had a specific memory deficit until previous testing results and reports were reviewed and the need for further testing was assessed.  The November 2008 VA examiner indicated that no diagnosis under Axis I or Axis II could be made, but included an Axis III diagnosis of migraines and memory deficit.  

As it was unclear at the time of the Board's May 2011 decision whether the Veteran had a current and diagnosable cognitive impairment secondary to neurotoxicity due to solvent exposure, the Board afforded the Veteran another examination on remand.  

The Veteran underwent a VA examination in October 2011 at the request of the Board's May 2011 remand.  The examiner also saw the Veteran more than a week earlier for a neurological consultation.  The report of that consultation has been incorporated into that of the VA examination.  The Veteran complained that his forgetfulness began in service around 2003 or 2004.  He had worked on and cleaned airplanes and wore a respirator when cleaning fuel.  The examiner noted that the Veteran was never hospitalized because he had been overwhelmed with fumes.  The examiner also noted that the Veteran was obtaining an associate's degree in computer science at a Texas technical college, was in his fifth semester with some 70 credit hours, and maintained a 4.0 average.  It also was noted that the Veteran later planned to transfer to a university to obtain a bachelor's degree.  

Magnetic resonance imaging (MRI) scans of the brain were completely normal with the exception of an incidental lesion in the right hemisphere.  On mental status examination, the Veteran was alert and oriented to person, place, and time.  He also had 3/3 recall after 10 minutes with an intervening distraction.  He could perform serial 7 subtractions without error, named the president and vice-president, and did other memory tasks with little difficulty.  

The VA examiner noted that the Veteran presented as a young man with difficulty with concentration, irritability, and forgetfulness, but opined that this was most consistent with pseudodementia.  The examiner noted that the neurologic examination was completely normal and that the mental status examination was performed without any evidence of organicity.  The VA examiner also opined that he did not believe that the Veteran's exposure to fumes during service had induced brain damage and stated that there did not appear to be a history to suggest such exposure.  He also said that the spot on the MRI was a common finding which was nonspecific and did not suggest or indicate the presence of underlying disease.  This could in no way be associated with forgetfulness or associated with cognitive complaints.  

The VA examiner also noted that it was his understanding that toxic exposure causing subsequent neurological dysfunction is associated with a period of sickness and incapacitation at the time of exposure.  However, in the Veteran's case, there was no history to suggest illness or any incapacitation in the performance of his fuel related duties between 2002 and 2007.  In addition, there was no neuropsychological testing performed prior to 2002 against which the subsequent neuropsychological testing could be compared.  Even though the Veteran said that his performance in high school had been poor, the VA examiner noted that he now had a 4.0 college course average and the mental status examination did not reveal evidence to support a finding of dementia.  Therefore, the VA examiner formally opined that the Veteran's cognitive difficulties could not be related to service or to a history of working with tools and solvents.  

The Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current diagnosis of either a cognitive disorder or of neurotoxicity due to solvent exposure.  The October 2011 VA examiner noted that the Veteran had problems with concentration, irritability, and forgetfulness but opined that this was most consistent with pseudodementia.  The examiner later noted that the evidence did not support a diagnosis of dementia.  In addition, the examiner, after a review of the claims file and an examination of the Veteran, stated that he did not believe that the Veteran's exposure to fumes during service had induced brain damage.  The Veteran's MRI brain scans were normal except for one spot that was a common finding and did not suggest or indicate the presence of any underlying disease.  Moreover, reports associated with the Veteran's service treatment records, including his Medical Evaluation Board and a Physical Evaluation Board, did not ascribe any definite etiology to any cognitive impairment or find there was a firm diagnosis of neurotoxicity.  

The October 2011 VA mental examination report is found to be of a great probative value.  The Board notes that the examiner extensively reviewed the relevant evidence of record and provided thorough rationale and explanation for the findings.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must clearly consider direct service connection and support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Simply put, the Veteran only exhibited symptoms of pseudodementia, the diagnosis of which the examiner later found was not supported by the evidence of record.  In the absence of a present cognitive disorder or a neurotoxicity disability, a grant of service connection for this claim is clearly not supportable.  See Degmetich, 104 F.3d at 133; McClain, 21 Vet. App. at 312. 

In order for the Veteran to be granted service connection for a cognitive disorder and neurotoxicity due to solvent exposure, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  While there is evidence of exposure to solvents during service, as the Board finds the Veteran's lay evidence of exposure to jet fuel in service credible, the available post-service medical evidence only shows symptoms of pseudodementia and does not reveal a diagnosed cognitive disorder or neurotoxicity disability.  In the absence of proof of a present disability there can be no valid claim.  See Degmetich, 104 F.3d at 133; McClain, 21 Vet. App. at 312.  Therefore, service connection for a cognitive disorder and neurotoxicity due to solvent exposure is not warranted.  

Rating for Multiple Non-Compensable Disabilities

When a veteran has two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though the disabilities are not evaluated as compensable under the Schedule for Rating Disabilities the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2011).  

In this case, although the Veteran initially received noncompensable or 0 percent ratings for several service-connected disabilities, he was later awarded a 10 percent disability rating for his service-connected cervical spine and thoracolumbar degenerative disc disease, effective June 21, 2008, the day following the Veteran's separation from active military service.  Therefore, the Veteran now has a 10 percent rating assigned for the entire period on appeal.  The provisions of 38 C.F.R. § 3.324 are specifically predicated on the existence of noncompensable service-connected disabilities only and a rating pursuant to 38 C.F.R. § 3.324 cannot be combined with a compensable service-connected disability rating.  As the Veteran has been awarded a compensable rating for at least one service-connected disability, the issue of entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities must be denied as a matter of law.  Butts v. Brown, 5 Vet. App. 532 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a cognitive disorder and neurotoxicity due to solvent exposure is denied.  

Entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities is denied.  


REMAND

Unfortunately, a remand is required for the remaining issue on appeal in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  

Concerning the Veteran's claim for left shoulder tension, the parties in the JMR suggested that the RO and the Board had confused the parties because they had formally denied a claim which the Veteran had not asserted while failing to adjudicate the claim actually raised by the Veteran.  

For example, the JMR noted that in his July 2008 claim the Veteran had sought service connection for left shoulder tension.  Even though the September 2008 VCAA letter sent to the Veteran referred to this claim as one for service connection for left shoulder tension, the December 2008 rating decision on appeal referred to the Veteran's claim as one for service connection for a left shoulder lesion.  In his July 2009 Notice of Disagreement, the Veteran's attorney noted, in part, that the Veteran disagreed with the RO's denial of service connection for a left shoulder lesion and sought appellate review for any and all claims, whether formally or informally made by the Veteran, which were pending at the time.  The Board notes that the September 2009 Statement of the Case also denied a service connection claim for a left shoulder lesion.  

In its May 2011 review and denial of the issue, the Board referred to the claim as one for service connection for left shoulder lesion both in its statement of issues on the title page and in its order.  However, in the remainder of the Board's decision, such as the Finding of Facts, Conclusion of Law, and the analysis section, the Board referred to the issue as one for service connection for a left shoulder disorder.  

The parties in the JMR agree that because the Veteran initially sought benefits for left shoulder tension rather than for a left shoulder lesion, the Court should vacate the May 2011 decision and remand the issue for proper adjudication, to include the issuance of a final RO decision with opportunity for the Veteran to initial an appeal.  Therefore, the Board will remand the Veteran's claim for service connection for left shoulder tension for proper adjudication by the RO.  See Jarrell v. Nicholson, 20 Vet. App. 326, 331 (en banc); Godrey v. Brown, 7 Vet. App. 398, 410 (1995) (both courts noting that the Board lacks jurisdiction over a claim not first presented to and adjudicated by the RO).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who treated him for any left shoulder tension disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate release(s), the RO shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the development requested above has been completed, take such additional development action as it deems proper with respect to the claim for service connection for left shoulder tension, including scheduling another VA examination and/or requesting a medical opinion, if appropriate.  


3.  Thereafter, adjudicate the Veteran's claim for service connection for left shoulder tension.  If the benefit sought is not granted, the Veteran and his attorney must perfect any further appeal by filing a Notice of Disagreement and a VA Form 9, Substantive Appeal at the appropriate time.  If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal should this issue be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


